Hr. Justice Shepard, dissenting. By the constitution of the State (Art. VI, Sec. 28), the governor is vested with the power to appoint, by and with the advice and consent of the senate, justices of the peace in and for the city of Chicago, but with the limitation that he shall appoint only such persons as are recommended to him for appointmentby the judges of the Circuit, Superior and County Courts of Coolc county. The express power of appointment thus conferred upon the governor necessarily carries with it by implication the incidental duty and power of designating who, of the previously existing justices, the new appointees shall succeed. This implied power is necessary to give full effect to the express grant. Any legislation which shall seek to deprive the governor of such power is nugatory. The constitution contains numerous provisions relating to justices of the peace. Thus it provides (Art. VI, Sec. 1), that all judicial powers shall be vested in certain designated courts, and in justices of the peace; that (Art. VI, Sec. 29) all judicial officers shall be commissioned by the governor, and that the organization, jurisdiction, powers, proceedings and practice of all courts of the same class or grade, and the force and effect of the process and judgments of such courts, severally, shall be uniform; that (Art. VI, Sec. 32) the term of office of justices shall be four years; that (Art. VI, Sec. 21) justices of the peace shall be elected in such districts as are provided by law, and that their jurisdiction shall be uniform; that (Art. V, Sec. 25) the form of oath of all civil officers, including justices of the peace, before entering upon their offices, shall be as there prescribed. When, therefore, the second section of the act relating to justices of the peace in Chicago, referred to in the opinion of the majority of the court, was enacted by the General Assembly (Sec. 126, Ch. 79, Hurd’s Bev. Stat. 1893), providing that justices of the peace appointed by the governor should have “the same jurisdiction, power and authority, * * * and be governed by the same rules and regulations as justices of the peace elected,” it was merely declaratory of previously existing constitutional provisions, and was not meant, or if it were, it was ineffectual as being in contravention of the constitution, to subject justices of the peace so appointed to rules and regulations not warranted by the constitution, concerning their designation by the county clerk instead of by the governor, as to whom they shall succeed in office. By the provisions of that act, it was meant justices so appointed should be governed by the same rules and regulations concerning commissioning, jurisdiction, powers, proceedings and practice, and the effect of their process and judgments, as provided by the constitution and the general act concerning justices elected, and not concerning their method of appointment and designation, which is conferred upon the governor by the constitution itself. I do not regard the argument of inconvenience as having any application to a constitutional provision. In my opinion the governor possesses the power, under the constitution, of designating who justices appointed by him shall succeed. In conclusion, I entertain serious doubt if this court has jurisdiction of this question.